DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/10/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 
Gorman et al. (US 2014/0040312 A1.)

With respect to Claim 1, Gorman et al. disclose

 	administering units of memory having a set of non-mutable components as Things in a knowledge base representative of definitional knowledge and procedural knowledge of a model, wherein the model comprises a Thing representative of a vocabulary of Things including Things representative of performable actions and Things a performable action can act upon, wherein the performable actions are processes represented by executable machine code stored in a non-transitory memory that are executed by one or more computer processors (Gorman et al. [0007] a software and hardware system is disclosed for storing declarative knowledge in a computer database, at a complexity level matching the human mind. Declarative knowledge is the kind of “unstructured” knowledge rendered by natural language and human thought. The system may enable intelligent dialog with the database in sophisticated natural language to invoke appropriate textual or machine responses to language input. More particularly, the system may comprise a database of certain structures, a parser module, and a software and/or hardware response system that makes appropriate responses to text or voice inputs, [0026] To model the complex ideas, into which these ideas can be compounded, the symbols can be related appropriately into the directed binary tree structures of graph theory. Such trees can be fully specified both by natural language expressions, and by arrays, for instance, in database tables, which will be referred to herein as "Mensa Tables." These tables may enable at least two functions: (1) precise storage of complex declarative knowledge in an ontology that is completely harmonious with language, and (2) the ability to direct a parser to perform precisely all the operations necessary to parse a complex language expression for its precise target meaning. Thereby, any knowledge that can be stored in natural language can be stored in a Mensa Table to an equal degree of nuance. And once concepts are stored in a Mensa memory, texts that express those concepts can be processed by a computer parsing algorithm); 
 	locating in the vocabulary of Things a verb satisfying a criteria of the desired verb action, said verb having a representation of a reference to a particular one of the performable actions (Gorman et al. [0389] We call such a database table and associated parser and response program that manages a domain of knowledge a “Maven.” A Maven may understand exactly which one of thousands of questions or remarks is begin addresses to it and makes the precisely appropriate response, no matter how the question is worded, as long as the text uses vocabulary and refers to concepts already installed in its Mensa database. The database tables may implemented in a proprietary “Tracker” database format, which allows easy entering, viewing, and editing of data in the database, [0431] If the expression input makes sense and the Mensa table has the necessary rows to parse it, the parse program will find the exact row the database assigned to represent the individual complex concept meant by the expression.); and 
 	performing the performable action, with the one or more computer processors, in a context of a domain of discourse, wherein the domain of discourse comprises a set of Things from the plurality of Things that the performable action can act upon (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge), 
 	wherein the domain of discourse comprises the vocabulary (Gorman et al. [0384] the disclosed systems and methods comprise a database structure, called a "Mensa database" or "Mensa table," that can model human thought and language to the same degree of subtlety as natural language itself. The disclosed Mensa table database structures represent a new, Fifth Medium, or M5, of declarative knowledge storage. A Mensa database is an alternate orthography capable of storing large amounts of declarative knowledge with the same authority as natural language, but in a pre-parsed form that enables a computer to utilize it. A module (e.g., software and/or hardware module) that manages a domain of knowledge in this format may be referred to herein as a "Maven," an expert in a limited domain of knowledge. Knowledge stored in the Mensa table format is completely computer-accessible. Large corpora of language may be converted into Mensa tables stored in databases.)

Claim 2, Gorman et al. disclose
wherein the domain of discourse further comprises a domain of definition, and a codomain, wherein the domain of definition comprises Things from the plurality of Things that the performable action can act upon as input, and the codomain comprises Things from the plurality of Things that the performable action can act upon as output (Gorman et al. [0397] (6) Another column is an outline column filled with ordered numbers that define an outline tree structure. Following a numbered chapter and verse format, this concept-address column, by ordering rows, imposes a tree structure on the whole Mensa knowledge domain. This tree structure aggregates concepts, allowing concepts to take their place in context in a logical and convenient manner. As an outline, it locates each concept both in its local context and in the larger context of the knowledge domain. This column is useful for a parser, because, just like a word, the same concept can assume a very different sense in different contexts. The outline tree structure of the knowledge domain allows the parser to operate in restricted local sections of the database, in local contexts where words have special senses. This column enables what we call "local search," which is useful for pronoun reference and lexical word and phrase disambiguation in context, making sure that the correct sense of the text is taken in each context.) 

With respect to Claim 3, Gorman et al. disclose
wherein the desired verb action further comprises performing the steps of: 
receiving, by interacting with an electromagnetic waveform device, a communicated communication; and setting a first Thing to be representative of the received communication (Gorman et al. [0536] In alternative embodiments, the radio system 615 may comprise one or more radios that are configured to communicate over various frequencies. In one embodiment, the radio system 615 may combine a demodulator (not shown) and modulator (not shown) in one integrated circuit (IC). The demodulator and modulator can also be separate components. In the incoming path, the demodulator strips away the RF carrier signal leaving a baseband receive audio signal, which is sent from the radio system 615 to the baseband system 620, Fig. 51 element 5110 Receive language expression) 

With respect to Claim 4, Gorman et al. disclose

 	parsing content of the first Thing representative of the received communication to compute a second Thing representative of a statement in the context of the domain of discourse (Gorman et al. [0513] FIG. 51 illustrates a process for parsing a language expression using a Mensa database, according to an embodiment. The parsing process receives a language expression to be parsed in step 5110. In step 5120, the language expression is deconstructed into its constituent language elements. For each language element, a lookup is performed against the Mensa database to identify a row corresponding to the language element and comprising a concept symbol which represents the language element. In step 5130, a string of concept symbols is generated using the concept symbols from the identified rows. Essentially, the language expression is converted into a string of concept symbols identified using the Mensa database. The concept symbols in the string of concept symbols are in the same order as the order of their corresponding language elements in the language expression, [0029] In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes, [0037] concepts are polysemous. That is, concepts assume different meanings in different context. The sense of a concept shifts to fit in its new context.  Relations play a huge role in the construction of complex concepts, in which words focus meaning on each other. To quote one of Dwight Bolinger's most apt observations: "In fevered competition and intervention . . . language is at war with itself." We have developed flow-of-meaning-trees, embodied in Mensa tables of relations, to illustrate how, when one concept is related to another, meaning flows from one to the other. Flow-of-meaning-trees and Mensa relation rows both indicate the direction of flow of meaning into one of the relative concepts, which then becomes the meaning-enriched "survivor" concept of the relationship.)
 
With respect to Claim 5, Gorman et al. disclose
wherein the desired verb action further comprises performing the step of evaluating, in the domain of discourse, the second Thing representative of a statement and computing a third Thing representative of a performable statement in the context of the domain of discourse (Gorman et al. [0029] The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes, [0151] The parser module has access to a Mensa table which may be stored or embedded in a large Mensa database. The Mensa table controls precedence of operations essential to evaluating an expression correctly. When this expression is input into the parser program, it will evaluate the expression by performing the operations in the correct order of precedence. In an embodiment, this is the same simple loop algorithm, involving about five lines of code, employed in Reverse Polish hand calculators. The results of operations are pre-calculated in a Mensa table in the same way that operations are in a 1-12 multiplication table, so there is no need for the parser program to perform the calculations. The expression can be input into the parser without parentheses, since the precedence of operations is controlled by the Mensa table.)

With respect to Claim 6, Gorman et al. disclose
 wherein the desired verb action further comprises performing the step of performing the third Thing representative of the performable statement in the context of the domain of discourse (Gorman et al. [0029] The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes, [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response.)


With respect to Claim 7, Gorman et al. disclose
 wherein the performable statement comprises at least one of the group of a representation of a reference to the desired verb action, a set of Thing in a domain of definition, and a set of Things in a codomain (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response.)

With respect to Claim 8, Gorman et al. disclose
wherein the reference to the verb, the domain of definition, and the codomain represent a criteria for selecting a desired verb action (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response.)

With respect to Claim 9, Gorman et al. disclose
 	wherein the desired verb action to perform is the verb action of a performable statement (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response, see paragraphs [0396, 0397])

 With respect to Claim 10, Gorman et al. disclose
 wherein the desired verb action to perform is the verb action of the performable statement (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response, see paragraphs [0396, 0397])

With respect to Claim 11, Gorman et al. disclose
 wherein the statement is representative of a request consisting of at least one of the group of a request to perform a transaction, a request to provide a service, and a request related to a good (Gorman et al. [0007] Such a system may be a useful tool for any application dealing with the storage of and access to declarative knowledge. It can service a variety of business and scientific applications, such as storage of unstructured information, electronic medical records, publishing, distance education, national security avatars, computer games, human-machine interfaces, Internet access and search, frequency asked question (FAQs), customer relationship management (CRM), writing courses, research in linguistics and cognitive science, etc., [0496] As a more conducive alternative, in an embodiment, the system places a PEN icon in the print advertisement along with words describing the information, product, or service that is available online. Once an advertisement reader sees the PEN icon in a print advertisement, he knows that useful adjunct information or service is online and is accessible just by typing a clear request for it in his own words into an entry field on his device (e.g., desktop or mobile device). A browser window may open, enabling the exact item to be immediately obtained. A PEN request for a specified online item is a more natural way to access a particular Internet item that an advertiser wants the print advertisement viewer to see or get. The user just has to remember the idea (i.e., the concept), not the URL. Moreover, because it's so immediately available in a format that is natural to him, the user is more likely to use it.)

With respect to Claim 12, Gorman et al. disclose
wherein the desired verb action consists of at least one of performing a smart contract, learning something in a domain of discourse, learning how to do something in a domain of discourse, and learning something that can be acted upon in a domain of discourse, wherein learning comprising performing a modeled action that changes the knowledge base (Gorman et al. [0493] Such a registry can be administered by a host organization that allows individuals and institutions to register objects of various kinds, wherein each object is identified by a text expression and all same-meaning variants that describe the object clearly. Clients who desire to register objects can contract with this registry administrator for slots in the registry. The registering organization, which supervises the registration procedure, may also be responsible for creating Mensa tables that can identify registered objects, managing the database, and/or deploying the parsing program against deployed Mensa database(s) to interpret users’ text inputs.)

With respect to Claim 13, Gorman et al. disclose
 	A system comprising: 
 	units of memory having a set of non-mutable components as Things in a knowledge base representative of definitional knowledge and procedural knowledge of a model, wherein the model comprises a Thing representative of a vocabulary of Things including Things representative of performable actions and Things a performable action can act upon, wherein the performable actions are processes represented by executable machine code stored in a non-transitory memory that are executed by one or more computer processors; a processor and a memory configured to store non-transitory instructions that, when executed by the processor(Gorman et al. [0007] a software and hardware system is disclosed for storing declarative knowledge in a computer database, at a complexity level matching the human mind. Declarative knowledge is the kind of “unstructured” knowledge rendered by natural language and human thought. The system may enable intelligent dialog with the database in sophisticated natural language to invoke appropriate textual or machine responses to language input. More particularly, the system may comprise a database of certain structures, a parser module, and a software and/or hardware response system that makes appropriate responses to text or voice inputs, [0026] To model the complex ideas, into which these ideas can be compounded, the symbols can be related appropriately into the directed binary tree structures of graph theory. Such trees can be fully specified both by natural language expressions, and by arrays, for instance, in database tables, which will be referred to herein as "Mensa Tables." These tables may enable at least two functions: (1) precise storage of complex declarative knowledge in an ontology that is completely harmonious with language, and (2) the ability to direct a parser to perform precisely all the operations necessary to parse a complex language expression for its precise target meaning. Thereby, any knowledge that can be stored in natural language can be stored in a Mensa Table to an equal degree of nuance. And once concepts are stored in a Mensa memory, texts that express those concepts can be processed by a computer parsing algorithm), perform the steps of: 
 	receiving a received statement (Gorman et al. Fig. 51 element 5110 Receive language expression); 
 	parsing, by a first verb action, the received statement into a parsed Thing (Gorman et al. [0015] Fig. 51 illustrate a processor parsing a language expression using a Mensa database, [0008] a parse module, interfaced with the database, that, when executed by the at least one hardware processor, parses one or more input expressions, wherein each of the one or more input expression s comprises a string of language elements, wherein each of the language elements comprises word or punctuation mark, and wherein parsing each of the one or more input expression comprises identifying rows in the database that corresponds to each language element in the string of language elements of the input expression, [0405] We have explained how Mensa databases can store human thought in all it subtlety. They constitute a computer-friendly notation holding the full meaning of language expressions, and thus, are an alternative medium to language for representing declarative knowledge. Mensa tables enable a simple parser program to precisely identify what is meant by a language phrase, expression, sentence, question, or paragraph. In an embodiment, a series of computer programs and tools interact with Mensa databases. These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text);
The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes, [0151] The parser module has access to a Mensa table which may be stored or embedded in a large Mensa database. The Mensa table controls precedence of operations essential to evaluating an expression correctly. When this expression is input into the parser program, it will evaluate the expression by performing the operations in the correct order of precedence. In an embodiment, this is the same simple loop algorithm, involving about five lines of code, employed in Reverse Polish hand calculators. The results of operations are pre-calculated in a Mensa table in the same way that operations are in a 1-12 multiplication table, so there is no need for the parser program to perform the calculations. The expression can be input into the parser without parentheses, since the precedence of operations is controlled by the Mensa table); and 
performing, by a third verb action, the performable action upon a target Thing, wherein the vocabulary comprises a set of performable action Things and a set of target Things a performable action Thing can act upon (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response.)

With respect to Claim 14, Gorman et al. disclose
 	wherein the received statement is a Thing of the plurality of Things expressed in a language grammar (Gorman et al. [0027] A language expression comprises an ordered list of symbols, each one standing in for a mental concept. It gathers all the concepts mentioned together into a congruent structure, which itself is a unitary complex concept in Locke's sense that can be identified by a single compact symbol. Each type of expression, from decimal numbers to postal addresses, to Uniform Resource Locators (URLs), has its own idiosyncratic grammar or rules of syntax. It is necessary to understand these rules in each case to successfully parse the expression, [0272] There is a vast linguistic literature dealing with subordinate clauses and questions, under the rubric of transformational grammar, context-free grammar, and parse trees, such with nodes labeled NP for noun phrase and VP for verb phrase. Rules to process such parse trees using so called context-free grammar have been developed that rely largely on parts of speech (POS) of words and rules for moving them into different positions in the sentence. Although these trees may have similar figures as the disclosed flow-of-meaning trees, the disclosed scheme emphasizes concepts, not words, and the disclosed trees may be context-specific. The disclosed scheme parses the expression for a survivor "it" concept along the lines of a single elimination tournament. The ability to precisely define the structure of context-specific concept trees with an array makes computer processing straightforward.)

With respect to Claim 15, Gorman et al. disclose
 	wherein the vocabulary is a Thing in the plurality of Things (Gorman et al. [0389] We call such a database table and associated parser and response program that manages a domain of knowledge a "Maven." A Maven may understand exactly which one of thousands of questions or remarks is being addressed to it and makes the precisely appropriate response, no matter how the question is worded, as long as the text uses vocabulary and refers to concepts already installed in its Mensa database. The database tables may implemented in a proprietary "Tracker" database format, which allows easy entering, viewing, and editing of data in a database.)

With respect to Claim 16, Gorman et al. disclose
 	wherein the performable statement Thing is in a co-domain of a service ( Gorman et al. [0397] (6) Another column is an outline column filled with ordered numbers that define an outline tree structure. Following a numbered chapter and verse format, this concept-address column, by ordering rows, imposes a tree structure on the whole Mensa knowledge domain. This tree structure aggregates concepts, allowing concepts to take their place in context in a logical and convenient manner. As an outline, it locates each concept both in its local context and in the larger context of the knowledge domain. This column is useful for a parser, because, just like a word, the same concept can assume a very different sense in different contexts. The outline tree structure of the knowledge domain allows the parser to operate in restricted local sections of the database, in local contexts where words have special senses. This column enables what we call "local search," which is useful for pronoun reference and lexical word and phrase disambiguation in context, making sure that the correct sense of the text is taken in each context.)

With respect to Claim 17, Gorman et al. disclose
wherein the vocabulary relates to a domain of discourse comprising a Thing in the plurality of Things the performable action can act upon as an input (Gorman et al. [0397] (6) Another column is an outline column filled with ordered numbers that define an outline tree structure. Following a numbered chapter and verse format, this concept-address column, by ordering rows, imposes a tree structure on the whole Mensa knowledge domain. This tree structure aggregates concepts, allowing concepts to take their place in context in a logical and convenient manner. As an outline, it locates each concept both in its local context and in the larger context of the knowledge domain. This column is useful for a parser, because, just like a word, the same concept can assume a very different sense in different contexts. The outline tree structure of the knowledge domain allows the parser to operate in restricted local sections of the database, in local contexts where words have special senses. This column enables what we call "local search," which is useful for pronoun reference and lexical word and phrase disambiguation in context, making sure that the correct sense of the text is taken in each context.) 

With respect to Claim 18, Gorman et al. disclose
 wherein the plurality of components comprises a non-mutable component (Gorman et al. [0263] A redrawn triangle of Ogden and Richards is illustrated in FIG. 26. The letter S is used as the symbol for the conceptual content of the message, and the letter T stands for the fixed text. The phonemes, "say" (words), "see" (world), and "sci" (knowledge, from Latin verb scio, to know, understand) cue the three corners of the O&R triangle. The word "sense" is a phonetic palindrome, S-N-S. These symbols can be taken to mean knowledge going directly from world to mind. S-N-S is a phonetic palindrome that suggests the origin of the word "sentence." A sentence makes sense indirectly via text S-N-T-N-S. When a judge pronounces a sentence, the text is set in stone. That phonemes are mnemonic cues to meaning is a constant theme of this monograph.)

With respect to Claim 19, Gorman et al. disclose
 	A computer-based method comprising: administering units of memory having a set of non-mutable components as Things in a knowledge base representative of definitional knowledge and procedural knowledge of a model, wherein the model comprises a Thing representative of a vocabulary of Things including Things representative of performable actions and Things a performable action can act upon, wherein the performable actions are processes by executable machine code stored in a non-transitory memory that are executed by one or more computer processors (Gorman et al. [0007] a software and hardware system is disclosed for storing declarative knowledge in a computer database, at a complexity level matching the human mind. Declarative knowledge is the kind of “unstructured” knowledge rendered by natural language and human thought. The system may enable intelligent dialog with the database in sophisticated natural language to invoke appropriate textual or machine responses to language input. More particularly, the system may comprise a database of certain structures, a parser module, and a software and/or hardware response system that makes appropriate responses to text or voice inputs, [0026] To model the complex ideas, into which these ideas can be compounded, the symbols can be related appropriately into the directed binary tree structures of graph theory. Such trees can be fully specified both by natural language expressions, and by arrays, for instance, in database tables, which will be referred to herein as "Mensa Tables." These tables may enable at least two functions: (1) precise storage of complex declarative knowledge in an ontology that is completely harmonious with language, and (2) the ability to direct a parser to perform precisely all the operations necessary to parse a complex language expression for its precise target meaning. Thereby, any knowledge that can be stored in natural language can be stored in a Mensa Table to an equal degree of nuance. And once concepts are stored in a Mensa memory, texts that express those concepts can be processed by a computer parsing algorithm);
	receiving a received statement (Gorman et al. Fig. 51 element 5110 Receive language expression); 
 	parsing, by a first verb action, the received statement into a parsed Thing (Gorman et al. [0015] Fig. 51 illustrate a processor parsing a language expression using a Mensa database, [0008] a parse module, interfaced with the database, that, when executed by the at least one hardware processor, parses one or more input expressions, wherein each of the one or more input expression s comprises a string of language elements, wherein each of the language elements comprises word or punctuation mark, and wherein parsing each of the one or more input expression comprises identifying rows in the database that corresponds to each language element in the string of language elements of the input expression, [0405] We have explained how Mensa databases can store human thought in all it subtlety. They constitute a computer-friendly notation holding the full meaning of language expressions, and thus, are an alternative medium to language for representing declarative knowledge. Mensa tables enable a simple parser program to precisely identify what is meant by a language phrase, expression, sentence, question, or paragraph. In an embodiment, a series of computer programs and tools interact with Mensa databases. These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text);
 	evaluating, by a second verb action, the parsed Thing using the vocabulary, further comprising the step of: computing and setting a performable statement Thing comprising a verb in the vocabulary representing one of the performable actions (Gorman et al. [0029] The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes, [0151] The parser module has access to a Mensa table which may be stored or embedded in a large Mensa database. The Mensa table controls precedence of operations essential to evaluating an expression correctly. When this expression is input into the parser program, it will evaluate the expression by performing the operations in the correct order of precedence. In an embodiment, this is the same simple loop algorithm, involving about five lines of code, employed in Reverse Polish hand calculators. The results of operations are pre-calculated in a Mensa table in the same way that operations are in a 1-12 multiplication table, so there is no need for the parser program to perform the calculations. The expression can be input into the parser without parentheses, since the precedence of operations is controlled by the Mensa table); and 
 performing, with the one or more computer processors, by a third verb action, the performable action upon a target Thing (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input. Surprisingly, the response also has an important effect on the intended sense of a concept, because the response's "take" on the concept indicates whether the intended meaning of the input string is different from the literal meaning, as in humor, irony, metaphor, synecdoche, allusions, sarcasm, litotes, allegory etc. by making an appropriate programmed response. Carefully tuned responses to precisely understood inputs enable a computer to mimic a human personality to a very high degree in a restricted domain of knowledge, [0405] These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text. From there, the response program initiates an appropriate response.)

With respect to Claim 20, Gorman et al. disclose
 	wherein the received statement is a Thing of the plurality of Things expressed in a language grammar (Gorman et al. [0027] A language expression comprises an ordered list of symbols, each one standing in for a mental concept. It gathers all the concepts mentioned together into a congruent structure, which itself is a unitary complex concept in Locke's sense that can be identified by a single compact symbol. Each type of expression, from decimal numbers to postal addresses, to Uniform Resource Locators (URLs), has its own idiosyncratic grammar or rules of syntax. It is necessary to understand these rules in each case to successfully parse the expression, [0272] There is a vast linguistic literature dealing with subordinate clauses and questions, under the rubric of transformational grammar, context-free grammar, and parse trees, such with nodes labeled NP for noun phrase and VP for verb phrase. Rules to process such parse trees using so called context-free grammar have been developed that rely largely on parts of speech (POS) of words and rules for moving them into different positions in the sentence. Although these trees may have similar figures as the disclosed flow-of-meaning trees, the disclosed scheme emphasizes concepts, not words, and the disclosed trees may be context-specific. The disclosed scheme parses the expression for a survivor "it" concept along the lines of a single elimination tournament. The ability to precisely define the structure of context-specific concept trees with an array makes computer processing straightforward.)

With respect to Claim 21, Gorman et al. disclose
 	wherein the vocabulary is a Thing in the plurality of Things (Gorman et al. [0389] We call such a database table and associated parser and response program that manages a domain of knowledge a "Maven." A Maven may understand exactly which one of thousands of questions or remarks is being addressed to it and makes the precisely appropriate response, no matter how the question is worded, as long as the text uses vocabulary and refers to concepts already installed in its Mensa database. The database tables may implemented in a proprietary "Tracker" database format, which allows easy entering, viewing, and editing of data in a database.)

With respect to Claim 22, Gorman et al. disclose
 	wherein the performable statement Thing is in a co-domain of a service (Gorman et al. [0397] (6) Another column is an outline column filled with ordered numbers that define an outline tree structure. Following a numbered chapter and verse format, this concept-address column, by ordering rows, imposes a tree structure on the whole Mensa knowledge domain. This tree structure aggregates concepts, allowing concepts to take their place in context in a logical and convenient manner. As an outline, it locates each concept both in its local context and in the larger context of the knowledge domain. This column is useful for a parser, because, just like a word, the same concept can assume a very different sense in different contexts. The outline tree structure of the knowledge domain allows the parser to operate in restricted local sections of the database, in local contexts where words have special senses. This column enables what we call "local search," which is useful for pronoun reference and lexical word and phrase disambiguation in context, making sure that the correct sense of the text is taken in each context.)

With respect to Claim 23, Gorman et al. disclose
 wherein the vocabulary relates to a domain of discourse comprising a Thing in the plurality of Things the performable action can act upon as an input (Gorman et al. [0390] The Structure of a Mensa Database, [0391] A Mensa database comprises rows of operations, each one creating and representing a unique concept. Each row has a carefully designed record structure, a tuple that is able to capture all of the essential features of an individual mental concept, see paragraphs [0392-0397])

With respect to Claim 24, Gorman et al. disclose
 wherein the plurality of components comprises a non-mutable component (Gorman et al. [0263] A redrawn triangle of Ogden and Richards is illustrated in FIG. 26. The letter S is used as the symbol for the conceptual content of the message, and the letter T stands for the fixed text. The phonemes, "say" (words), "see" (world), and "sci" (knowledge, from Latin verb scio, to know, understand) cue the three corners of the O&R triangle. The word "sense" is a phonetic palindrome, S-N-S. These symbols can be taken to mean knowledge going directly from world to mind. S-N-S is a phonetic palindrome that suggests the origin of the word "sentence." A sentence makes sense indirectly via text S-N-T-N-S. When a judge pronounces a sentence, the text is set in stone. That phonemes are mnemonic cues to meaning is a constant theme of this monograph.)

With respect to Claim 25, Gorman et al. disclose
wherein each respective Thing comprises: 
Another column contains the unique identifier symbols of the two related operand concepts that are operated on to form a compound product concept); 
a value (Gorman et al. [0029] The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes); and 
a relationship set having a set of mutable relationships, each describing a relationship of the Thing (Gorman et al. [0035] In parsing an expression, the subject concept is most often the surviving concept. In parsing a finite sentence, the seam concept that the verb enriches is the surviving concept. A telling example of concept adaptation occurs when we hear or read the zeugma "he brushed his teeth and hair." There is a jarring effect on the reader. One immediately feels that something is wrong. The sensory patterns are hard to reconcile. What has happened is that the sense of verb concept brush has become so adapted to concept teeth that it has become highly incompatible with concept hair. Although the generic brush verb action is completely preserved, there is a marked change in the sense of verb concept brush. As one goes from brushing teeth to brushing hair to brushing shoes, there are fundamental differences to the experiences in one's mind. Similarly, when one goes from toothbrush to hairbrush to shoebrush, the physical brush also changes radically. To sum up, when two concepts are put side-by-side in the mind or in a language expression, they are related, they become relatives, and what is between them is a relation. The two concepts, joined by a single relation, are in a relationship. The set of three is a relationship. This schema allows for a formal technical definition, alluded to above, of the terms "relative," "relation," and “relationship ".)

With respect to Claim 26, Gorman et al. disclose
 	wherein each respective Thing further comprises: a set of attributes each describing a quality, character, or characteristic ascribed to the Thing (Gorman et al. [0391] A Mensa database comprises rows of operations, each one creating and representing a unique concept. Each row has a carefully designed record structure, a tuple that is able to capture all of the essential features of an individual mental concept. In an embodiment, seven essential columns are used to provide all the properties and functions: see paragraphs [0392-0398])

With respect to Claim 27, Gorman et al. disclose
 	wherein each respective Thing comprises a set of representations of a reference to an application specific data structure required by an implementation of an action administering the Things (Gorman et al. [0493] Such a registry can be administered by a host organization that allows individuals and institutions to register objects of various kinds, wherein each object is identified by a text expression and all same-meaning variants that describe the object clearly. Clients who desire to register objects can contract with this registry administrator for slots in the registry. The registering organization, which supervises the registration procedure, may also be responsible for creating Mensa tables that can identify registered objects, managing the database, and/or deploying the parsing program against deployed Mensa database(s) to interpret users' text inputs.)

With respect to Claim 28, Gorman et al. disclose
further comprising: self-directing assembly of the vocabulary of Things with a controller that comprises a processor with a memory, a communication bus, a power source, and non- transitory computer readable (Gorman et al. [0521] The system 550 preferably includes one or more processors, such as processor 560. Additional processors may be provided, such as an auxiliary processor to manage input/output, an auxiliary processor to perform floating point mathematical operations, a special-purpose microprocessor having an architecture suitable for fast execution of signal processing algorithms (e.g., digital signal processor), a slave processor subordinate to the main processing system (e.g., back-end processor), an additional microprocessor or controller for dual or multiple processor systems, or a coprocessor. Such auxiliary processors may be discrete processors or may be integrated with the processor 560. Examples of processors which may be used with system 550 include, without limitation, the Pentium.RTM. processor, Core i7.RTM. processor, and Xeon.RTM. processor, all of which are available from Intel Corporation of Santa Clara, Calif, [0522] The processor 560 is preferably connected to a communication bus 555. The communication bus 555 may include a data channel for facilitating information transfer between storage and other peripheral components of the system 550. The communication bus 555 further may provide a set of signals used for communication with the processor 560, including a data bus, address bus, and control bus (not shown). The communication bus 555 may comprise any standard or non-standard bus architecture.) 

With respect to Claim 29, Gorman et al. disclose
 	wherein the context is a graph of Things representing the Things in the domain of discourse (Gorman et al. [0397] (6) Another column is an outline column filled with ordered numbers that define an outline tree structure. Following a numbered chapter and verse format, this concept-address column, by ordering rows, imposes a tree structure on the whole Mensa knowledge domain. This tree structure aggregates concepts, allowing concepts to take their place in context in a logical and convenient manner. As an outline, it locates each concept both in its local context and in the larger context of the knowledge domain. This column is useful for a parser, because, just like a word, the same concept can assume a very different sense in different context. The outline tree structure of the knowledge domain allows the parser to operate in restricted local sections of the database, in local context where words have special senses. This column enables what we call "local search," which is useful for pronoun reference and lexical word and phrase disambiguation in context making sure that the correct sense of the text is taken in each context.)

With respect to Claim 30, Gorman et al. disclose
further comprising setting the context, wherein setting the context comprises: 
in a first context, computing a Thing representative of a second context Thing (Gorman et al. [0029] there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes); 
setting, in the second context Thing, a graph of Things representative of a set of Things from the first context (Gorman et al. [0151] The parser module has access to a Mensa table which may be stored or embedded in a large Mensa database. The Mensa table controls precedence of operations essential to evaluating an expression correctly. When this expression is input into the parser program, it will evaluate the expression by performing the operations in the correct order of precedence. In an embodiment, this is the same simple loop algorithm, involving about five lines of code, employed in Reverse Polish hand calculators. The results of operations are pre-calculated in a Mensa table in the same way that operations are in a 1-12 multiplication table, so there is no need for the parser program to perform the calculations. The expression can be input into the parser without parentheses, since the precedence of operations is controlled by the Mensa table);
 performing a second performable action in the second context to produce an output set in the second context (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior); 
 setting, in the first context, a representation of Things in the output set of the second context (Gorman et al. [0038] the symbol of the surviving concept of each matched concept pair is marked to record that it has changed its sense from being in that particular relation. That modified symbol now represents the concept as it is enriched in its context. The same concept modified by a different relation in a different context would have a different sense and be assigned a different symbol. This is an example of the extraordinary power of symbols to "have an independent existence and an intelligence of their own," as Henrich Hertz famously said); and 
 unsetting the second context Thing (Gorman et al. [0037] Like words, concepts are polysemous. That is, concepts assume different meanings in different context. The sense of a concept shifts to fit in its new context. Relations play a huge role in the construction of complex concepts, in which words focus meaning on each other. To quote one of Dwight Bolinger's most apt observations: "In fevered competition and intervention . . . language is at war with itself." We have developed flow-of-meaning-trees, embodied in Mensa tables of relations, to illustrate how, when one concept is related to another, meaning flows from one to the other. Flow-of-meaning-trees and Mensa relation rows both indicate the direction of flow of meaning into one of the relative concepts, which then becomes the meaning-enriched "survivor" concept of the relationship.)  

With respect to Claim 31, Gorman et al. disclose
Our interest is in using trees for modeling declarative knowledge), 
 	wherein the verb Thing is a graph of Things related to the verb (Gorman [0026] To model the complex ideas, into which these ideas can be compounded, the symbols can be related appropriately into the directed binary tree structures of graph theory. Such trees can be fully specified both by natural language expressions, and by arrays, for instance, in database tables, which will be referred to herein as "Mensa Tables.")
 	wherein, in the graph of Things related to the verb, each node represents a Thing, and an edge from each node represents a node relationship for that node (Gorman et al. [0146] Because the symbols are ordered, adjacent symbols fall into natural pairs that can be viewed as relations. Such a series of relations can organize the whole set of symbols into a congruent complex structure. And this structure may be modeled as a graph (e.g., as a directed binary tree). The lexicals of the expression are the leaves of the tree and the grammaticals are the articles, i.e., nodes that match up in later rounds of the tournament. Faithful to the theorems of Graph Theory, both algebraic expressions and language expressions powerfully direct the construction of complex mathematical constructs,)
 	wherein the verb Thing qualifies a Thing representative of an instance of the verb (Gorman et al. Fig. 2B, [0070] concept howIcandothat is simply the object of verb concept know),
 	wherein the instance of the verb has a representation of a reference to performable machine code in computer-based memory (Gorman et al. [0151] The parser module has access to a Mensa table which may be stored or embedded in a large Mensa database. The Mensa table controls precedence of operations essential to evaluating an expression correctly. When this expression is input into the parser program, it will evaluate the expression by performing the operations in the correct order of precedence. In an embodiment, this is the same simple loop algorithm, involving about five lines of code, employed in Reverse Polish hand calculators. The results of operations are pre-calculated in a Mensa table in the same way that operations are in a 1-12 multiplication table, so there is no need for the parser program to perform the calculations. The expression can be input into the parser without parentheses, since the precedence of operations is controlled by the Mensa table),
there are four parallel media that can represent and manage declarative knowledge. Declarative knowledge in any one of these media can be readily mapped onto one of the other media. The world itself is the First Medium, or M1, for the storage of knowledge about itself. Operations of the human mind--i.e., thought and memory, incorporated in the human brain--are the Second Medium, or M2, of declarative knowledge storage. Declarative knowledge can also be represented in other diverse ways: physical models, artworks, pictures, diagrams, blueprints, graphs, spread-sheets, databases, mathematical models, formulae, etc. This varied lot of graphic or mathematical knowledge management systems can be lumped together as the Third Medium, or M3, of declarative knowledge storage. Language is the Fourth Medium, or M4, of declarative knowledge storage.)

With respect to Claim 32, Gorman et al. disclose
 	wherein administering the units of memory having the set of non-mutable components as Things in the knowledge base comprises: 
 	receiving a statement (Gorman et al. Fig. 51 element 5110 Receive language expression); 
 	parsing the statement into a parsed Thing (Gorman et al. [0015] Fig. 51 illustrate a processor parsing a language expression using a Mensa database, [0008] a parse module, interfaced with the database, that, when executed by the at least one hardware processor, parses one or more input expressions, wherein each of the one or more input expression s comprises a string of language elements, wherein each of the language elements comprises word or punctuation mark, and wherein parsing each of the one or more input expression comprises identifying rows in the database that corresponds to each language element in the string of language elements of the input expression, [0405] We have explained how Mensa databases can store human thought in all it subtlety. They constitute a computer-friendly notation holding the full meaning of language expressions, and thus, are an alternative medium to language for representing declarative knowledge. Mensa tables enable a simple parser program to precisely identify what is meant by a language phrase, expression, sentence, question, or paragraph. In an embodiment, a series of computer programs and tools interact with Mensa databases. These tools may comprise a parser-response program which accepts text input and parses it to a particular physical row in the Mensa database, the one that represents the complex concept meant by the text); and 
 	evaluating the parsed Thing, wherein the evaluating comprises computing and setting the performable action (Gorman et al. [0029] The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes, [0151] The parser module has access to a Mensa table which may be stored or embedded in a large Mensa database. The Mensa table controls precedence of operations essential to evaluating an expression correctly. When this expression is input into the parser program, it will evaluate the expression by performing the operations in the correct order of precedence. In an embodiment, this is the same simple loop algorithm, involving about five lines of code, employed in Reverse Polish hand calculators. The results of operations are pre-calculated in a Mensa table in the same way that operations are in a 1-12 multiplication table, so there is no need for the parser program to perform the calculations. The expression can be input into the parser without parentheses, since the precedence of operations is controlled by the Mensa table, [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input.)

With respect to Claim 33, Gorman et al. disclose
 	wherein parsing the statement into the parsed Thing is with a first verb action (Gorman et al. Fig. 51 element 5110 Receive language expression), evaluating the parsed Thing is with a second verb action (Gorman et al. [0029] The ability to figure out what is behind what is observed is an important survival faculty. In an embodiment, there is room in the disclosed Mensa tables to score concepts for importance in context, and thus, enable computer programs to be developed to make sensible decisions weighing all the factors, make moral judgments, and even identify or understand jokes), and performing the performable action is with a third verb action (Gorman et al. [0396] (5) There is a response column, which contains the identifiers of responses that the computer will make when text parsing to that concept is input. Preprogrammed responses can be written or spoken language, a computer action, a machine operation, execution of a hyperlink or change of program behavior. By linking an appropriate response to particular meaningful text inputs, one can control how the computer will respond to each text input.)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. 
a.	Behrendt et al. (US 2009/0177634 A1.) In this reference, Behrendt et al. disclose a method/a system for an application domain. 
b.	Rubin (US 2004/0024724 A1.) In this reference, Rubin disclose a method/a system for knowledge amplification employing structured expert randomization.
c.	Brands et al. (US 2004/0010483 A1.) In this reference, Brands et al. disclose a method/a system for knowledge based management. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/THUYKHANH LE/Primary Examiner, Art Unit 2658